DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-5, 7-10, 12-17 and 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the deletion of “wherein said fluorescent protein is bound directly to the amyloid fibril related species without a linker disposed therebetween” from the claims.
The rejection of claims 1, 14, 21 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by to Feuerstein et al. and the rejection of claims 1-5, 7-10, 12-17 and 19-23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jara et al. are withdrawn in response to the amendment of the claims to now exclude using fusion proteins comprising the fluorescent proteins. That is, all of the claims now require “treating said sample with a fluorescent protein selected from the group consisting of: green fluorescent protein, a variant green fluorescent protein, red fluorescent protein, Dendra, variant Dendra, Dronpa, variant Dronpa, mEosFP, variant mEosFP, or combinations thereof”, which is not taught by either prior art reference. Rather, the references teach the use of fluorescent proteins only as detection reagents and as part of a larger fusion protein or construct. No prior art teaches or fairly suggests modifying any such fusion protein to only use the fluorescent proteins themselves, without the additional moieties included in the fusions or constructs. Thus, claims 1-5, 7-10, 12-17 and 19-23 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
13 August 2022